EACOMBE, Circuit Judge.
If, as defendant contends, the bill does not set forth a cause of action under the copyright laws, this court will have no jurisdiction, there not being the requisite diversity of citizenship ; and either upon plea or demurrer, or at hearing on bill and answer, or on bill and answer and proofs, the action may be dismissed. That question is not now properly presented, and, assuming that the bill sets forth, as it evidently undertakes to do, a cause of action under the copyright statutes, the exceptions to the parts of the answer specifically indicated appear to be sound. There is such an analogy between actions under the patent laws and actions under copyright laws, that like rules of practice should be applied in both classes of cases.